Citation Nr: 9917022	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a skin disorder as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



REMAND

The veteran served on active duty from January 1966 until 
October 1967.

A review of the record discloses that correspondence dated in 
November 1998 was received from the veteran noting that a 
substantive appeal had been submitted on his behalf, and that 
he had not had the opportunity to request a hearing at the RO 
as he desired.  The appellant then requested a personal 
hearing before a Member of the Board sitting at the VARO.  
Since the appellant's case had already been transmitted to 
the Board for appellate review, a copy of his request was 
faxed to the Board for a decision as to whether it should be 
granted.  The Board subsequently found that good cause had 
been shown, and the appellant's motion for a personal hearing 
before a Member of the Board was granted. 

Accordingly, to ensure full compliance with due process 
requirements, the case is therefore REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
travel board hearing in accordance with 
the procedural requirements of 38 C.F.R. 
§ 20.704 (1998).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


